Filed 5/2/13 P. v. Ponce CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072034

         v.                                                                     (Super. Ct. No. CRF112268)

RAMON MERCADO PONCE,

                   Defendant and Appellant.




         Appointed counsel for defendant Ramon Mercado Ponce asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Law enforcement officers executed a search warrant on defendant’s residence and
found .81 grams of methamphetamine in defendant’s bedroom. Less than two months



                                                             1
later, law enforcement stopped defendant after observing him driving erratically and
exhibiting objective signs of intoxication. Defendant failed field sobriety tests and was
subsequently found to have a blood-alcohol level of .28 percent.
       Defendant pleaded no contest to misdemeanor possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a); Pen. Code, § 17, subd. (b) -- count 1) and felony
driving under the influence of alcohol with three prior convictions for the same offense
(Veh. Code, §§ 23152, subd. (a), 23550 -- count 2).
       On the possession offense, the trial court ordered defendant to complete a deferred
entry of judgment drug diversion program. And on the driving under the influence
offense, the trial court placed defendant on probation for five years with the condition,
among others, that defendant serve 240 days in county jail. The trial court also ordered
defendant to pay various fines and fees, including a $200 restitution fine.
       The probation department subsequently notified the trial court that defendant was
arrested for driving with a suspended license and thus violated the orders for deferred
entry of judgment and probation. Defendant admitted violating the orders.
       On the possession offense, the trial court sentenced defendant to 360 days with
credit for 360 days. And on the driving under the influence offense, the trial court
terminated defendant’s probation, sentenced him to the middle term of two years (to be
served locally pursuant to Penal Code section 1170, subdivision (h)), and awarded
presentence credit of 396 days (198 actual days and 198 conduct days).
       Defendant did not obtain a certificate of probable cause. (Pen. Code, § 1237.5.)
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.

                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                              MAURO                  , J.


We concur:


             ROBIE                  , Acting P. J.


             DUARTE                 , J.




                                             3